Case 8:19-cv-01902-DOC-JDE Document 45 Filed 05/18/20 Page 1 of 5 Page ID #:1301




    1 CAROLYN HOECKER LUEDTKE (State Bar No. 207976)
      carolyn.luedtke@mto.com
    2 MUNGER, TOLLES & OLSON LLP
      560 Mission Street
    3 Twenty-Seventh Floor
      San Francisco, California 94105-2907
    4 Telephone: (415) 512-4000
      Facsimile: (415) 512-4077
    5
      PETER E. GRATZINGER (State Bar No. 228764)
    6 peter.gratzinger@mto.com
      MUNGER, TOLLES & OLSON LLP
    7 350 South Grand Avenue
      Fiftieth Floor
    8 Los Angeles, California 90071
      Telephone: (213) 683-9100
    9 Facsimile: (213) 687-3702
  10 Attorneys for Defendants
     Intel Corporation, Acer America
  11 Corporation, Daniel Patrick Docter, Andy
     Bryant, and Matthew Hulse
  12
  13                  UNITED STATES FEDERAL DISTRICT COURT
  14                       CENTRAL DISTRICT OF CALIFORNIA
  15
  16 NAGUI MANKARUSE, an individual,            Case No.: SACV 19-01902-DOC (JDEx)
  17              Plaintiff,
  18        vs.                                 JUDGMENT
  19 INTEL CORPORATION, a Delaware              Judge:   Hon. David O. Carter
  20 Corporation; ACER AMERICA                  Date:     N/A
     CORPORATION, A Delaware                    Time:    N/A
  21 Corporation; DANIEL PATRICK                Crtrm.   9D
     DOCTER, an individual; ANDY D.
  22 BRYANT, an individual; MATTHEW             Complaint Filed:       October 3, 2019
     ROBERT HULSE, an individual; and           Trial Date:            Not assigned
  23 DOES 1 through 10, inclusive,
  24              Defendants.
  25
  26
  27
  28
                                                              Case No. SACV 19-01902-DOC (JDEx)
                                         JUDGMENT
Case 8:19-cv-01902-DOC-JDE Document 45 Filed 05/18/20 Page 2 of 5 Page ID #:1302




    1        On January 27, 2020, the Court issued an Order Granting Motion To Declare
    2 Plaintiff A Vexatious Litigant (Dkt. 34). The Court ordered Plaintiff Nagui
    3 Mankaruse (“Plaintiff”) to pay a security bond in the amount of $25,000 on or
    4 before February 29, 2020 or this action would be dismissed. As of May 18, 2020,
    5 Plaintiff has failed to post the required bond. According, IT IS HEREBY
    6 ORDERED, ADJUDGED, AND DECREED that this action is hereby
    7 DISMISSED in its entirety.
    8        IT IS SO ORDERED.
    9
  10
  11
  12    Dated: May 18, 2020
  13                                         The Honorable David O. Carter
                                             United States District Court Judge
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               -1-           Case No. SACV 19-01902-DOC (JDEx)
                                            JUDGMENT
Case 8:19-cv-01902-DOC-JDE Document 45 Filed 05/18/20 Page 3 of 5 Page ID #:1303



    1 CAROLYN HOECKER LUEDTKE (State Bar No. 207976)
        carolyn.luedtke@mto.com
    2 MUNGER, TOLLES & OLSON LLP
        560 Mission Street
    3 Twenty-Seventh Floor
        San Francisco, California 94105-2907
    4 Telephone: (415) 512-4000
        Facsimile: (415) 512-4077
    5
        PETER E. GRATZINGER (State Bar No. 228764)
    6 peter.gratzinger@mto.com
        MUNGER, TOLLES & OLSON LLP
    7 350 South Grand Avenue
        Fiftieth Floor
    8 Los Angeles, California 90071
        Telephone: (213) 683-9100
    9 Facsimile:   (213) 687-3702
   10 Attorneys for Defendants
        Intel Corporation, Acer America
   11 Corporation, Daniel Patrick Docter, Andy
        Bryant, and Matthew Hulse
   12

   13                    UNITED STATES FEDERAL DISTRICT COURT
   14                         CENTRAL DISTRICT OF CALIFORNIA
   15

   16 NAGUI MANKARUSE, an individual,             Case No.: SACV 19-01902-DOC (JDEx)
   17                Plaintiff,                   PROOF OF SERVICE
   18         vs.
   19                                             Complaint Filed:     October 3, 2019
        INTEL CORPORATION, a Delaware             Trial Date:          Not assigned
   20   Corporation; ACER AMERICA
        CORPORATION, A Delaware
   21   Corporation; DANIEL PATRICK
        DOCTER, an individual; ANDY D.
   22   BRYANT, an individual; MATTHEW
        ROBERT HULSE, an individual; and
   23   DOES 1 through 10, inclusive,
   24                Defendants.
   25

   26

   27

   28
                                                              Case No. SACV 19-01902-DOC (JDEx)
                                          PROOF OF SERVICE
Case 8:19-cv-01902-DOC-JDE Document 45 Filed 05/18/20 Page 4 of 5 Page ID #:1304



    1                                           PROOF OF SERVICE

    2 STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO

    3        At the time of service, I was over 18 years of age and not a party to this action. I am
      employed in the County of San Francisco, State of California. My business address is 560
    4 Mission Street, Twenty-Seventh Floor, San Francisco, CA 94105-2907.

    5          On May 18, 2020, I served true copies of the following document(s) described as
    6          NOTICE OF LODGING OF [PROPOSED] JUDGMENT
    7
        on the interested parties in this action as follows:
    8
                                        SEE ATTACHED SERVICE LIST
    9
              BY FEDEX: I enclosed said document(s) in an envelope or package provided by FedEx
   10 and addressed to the persons at the addresses listed in the Service List. I placed the envelope or
      package for collection and overnight delivery at an office or a regularly utilized drop box of FedEx
   11 or delivered such document(s) to a courier or driver authorized by FedEx to receive documents.

   12          I declare under penalty of perjury under the laws of the State of California that the
        foregoing is true and correct.
   13
               Executed on May 18, 2020, at San Francisco, California.
   14

   15
                                                                      /s/ Stephanie Ferrell
   16                                                          Stephanie Ferrell
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28                                                                         Case No. SACV 19-01902-DOC (JDEx)
                                                           -2-
                                                  PROOF OF SERVICE
Case 8:19-cv-01902-DOC-JDE Document 45 Filed 05/18/20 Page 5 of 5 Page ID #:1305



    1                                 SERVICE LIST

    2

    3
      Nagui Mankaruse
    4 19081 Carp Circle
      Huntington Beach, CA 92646
    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28                                                    Case No. SACV 19-01902-DOC (JDEx)
                                            -3-
                                     PROOF OF SERVICE
